Victory Energy Corporation 112 North Curry Street Carson City, Nevada 89703 August 14, 2008 Mr. Chris White, Branch Chief United States Securities and Exchange Commission Mail Stop Washington, D.C. 20549 Re:Victory Energy Corporation Form 10-KSB/A for the fiscal year ended December 31, 2007 Filed April 18, 2008 - File No. 2-76219-NY Dear Mr. White: This letter is in response to, and follows the format of your correspondence dated July 21, 2008. General Response to section 1: The company is currently in discussionto retainLDV Consulting, Inc., a consulting company based inFort Lauderdale, Florida. LDV provide recommendations andassistthe Corporation in establishing internal controls for the Corporation. Its principal is James DePelisi, who is founder of LDV Capital Management, a Registered Investment Advisory firm with the state of Florida. We anticipate to the consultingagreement in place within 15 days. In the meantime, to comply with SOX 404, our internal control risk mitigation would be the following: A.The Company will perform its assessment, evaluation and amendment to the filing within 30 days, to include the required management report outlining the internal control over financial reporting. B.A CFO will be engaged to certify factual accuracy and completeness. The CFO will certify establishment and maintenance of "disclosure controls and procedures".
